Case 2:20-cv-02516-CAS-GJS Document 38 Filed 07/13/20 Page1of29 Page ID #:402

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-cv-02516-CAS(GJSx) Date July 13, 2020
Title CREDIT SUISSE LENDING TRUST USA ET AL. v. TRANSAMERICA
LIFE INSURANCE COMPANY

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Laura Elias N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Aaron Rubin Hutson Smelley
Khai LeQuang

Proceedings: TELEPHONE HEARING ON DEFENDANT’S MOTION TO
DISMISS PLAINTIFFS’ COMPLAINT (Dkt. [ 26 ], filed May 19,
2020)

1. INTRODUCTION

Plaintiffs filed this action against defendant Transamerica Life Insurance Company
(“Transamerica”) on March 16, 2020. Dkt. 1 (“Compl.”). Plaintiffs’ complaint asserts the
following claims for relief: (1) breach of contract; (2) breach of the implied covenant of
good faith and fair dealing sounding in contract; (3) breach of the implied covenant of good
faith and fair dealing sounding in tort; (4) conversion; and (5) declaratory relief. Id. The
gravamen of plaintiffs’ complaint is that Transamerica wrongfully increased the monthly
deduction rates (“MDRs’) of certain universal life insurance policies. See generally id.

On May 19, 2020, Transamerica filed a motion to dismiss. Dkt. 26-1 (“Mot.”).
Plaintiffs filed an opposition on June 22, 2020. Dkt. 34 (“Opp.”). Transamerica filed a
reply on June 29, 2020. Dkt. 35 (“Reply”).

The Court held a hearing on July 13, 2020. Having carefully considered the parties’
arguments, the Court finds and concludes as follows.

Il. BACKGROUND
A. The Parties

Plaintiff Primary MasterBareAF PTC Limited is the trustee of CSSEL Guernsey
Bare Trust, which is domiciled in Guernsey. Compl. § 23. Plaintiffs Credit Suisse Lending
Trust (USA) and Credit Suisse Lending Trust (USA) 5 are Delaware statutory trusts. Id.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 1 of 29
Case 2:20-cv-02516-CAS-GJS Document 38 Filed 07/13/20 Page 2 of 29 Page ID #:403

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-cv-02516-CAS(GJSx) Date July 13, 2020
Title CREDIT SUISSE LENDING TRUST USA ET AL. v. TRANSAMERICA
LIFE INSURANCE COMPANY

 

| 24-25. Plaintiffs are the owners, assignees, or beneficiaries of certain universal life
insurance policies issued by Transamerica. Id. §] 23-25.

Transamerica is an Iowa corporation with its principal place of business in Iowa.
Compl. § 26. Plaintiffs allege that Transamerica is authorized to do (and does) substantial
business in California. Id.

B. Transamerica’s MDR Increases

At issue in this case are Transamerica’s universal life insurance policies, which
contain two components: (1) a “mortality” component, for which Transamerica charges a
cost to cover risk of the insured’s death (“the cost of insurance’’); and (2) a “cash value”
component, where premiums paid in excess of the cost of insurance and other charges
accumulate (“the Accumulation Value”) and earn interest. Compl. § 8. No fixed premiums
are due under Transamerica’s universal life insurance policies—instead, Transamerica
deducts funds from the accounts (the MDRs) to cover the cost of insurance and other
charges. Id. § 12. Ifa policyholder’s account does not have sufficient funds to cover these
monthly charges, the policy will enter a grace period and lapse unless additional premiums
are paid. Id.

Transamerica’s universal life insurance policies consist of both guaranteed and non-
guaranteed elements. Compl. § 13. Guaranteed elements—including the guaranteed
minimum interest rate on which interest on the Accumulation Values accrue—are fixed
and determined at a specific time, such as when a given policy is issued. Id. Transamerica
may, however, adjust non-guaranteed elements, such as the MDRs, consistent with its
universal life insurance policies’ terms. Id.

Plaintiffs’ policies indicate that Transamerica “will determine the Monthly
Deduction Rate for each policy month at the beginning of that policy month.” Compl. §
44. Plaintiffs further allege that at least some of their policies further provide that “[a]ny
change in the Monthly Deduction Rates will be prospective and will be subject to our
expectations as to future cost factors. Such cost factors may include, but are not limited
to: mortality; expenses; interest; persistency; and any applicable federal, state and local
taxes.” Id. Plaintiffs further allege that their policies indicate that Transamerica “does not
distribute past surplus or recover past losses by changing the Monthly Deduction Rates.”
Id. § 45. Accordingly, the terms of plaintiffs’ policies limit Transamerica’s ability raise
the MDRs in two critical ways—any change: “(a) can only be based on Transamerica’s

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 2 of 29
Case 2:20-cv-02516-CAS-GJS Document 38 Filed 07/13/20 Page 3of29 Page ID #:404

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-cv-02516-CAS(GJSx) Date July 13, 2020
Title CREDIT SUISSE LENDING TRUST USA ET AL. v. TRANSAMERICA
LIFE INSURANCE COMPANY

 

expectations as to future cost factors; and (b) must be prospective only: Transamerica
cannot change rates to recover past losses (or distribute past surplus).” Id. 4 46.

Plaintiffs allege that in June 2015, Transamerica began raising the MDRs in a
manner that violated the policies’ terms. Compl. § 47. According to plaintiffs, “[b]y
raising the Monthly Deduction Rates on the Policies, in some cases as much as 74%,
without a proper basis, Transamerica has breached the express and implied terms of the
Policies.” Id. { 4. Plaintiffs further contend that the purpose of these increases 1s “to force
[p]laintiffs and other policyholders either to (a) pay exorbitant premiums that Transamerica
knows would no longer justify the ultimate death benefits or (b) lapse or surrender their
policies and forfeit the premiums they have paid to date, thereby depriving policyholders
of the benefits of their policies.” Id. § 18.

Ill. LEGAL STANDARD
A. Rule 12(b)(2)

When a defendant moves to dismiss for lack of personal jurisdiction pursuant to
Federal Rule of Civil Procedure 12(b)(2), the “plaintiff bears the burden of establishing
that jurisdiction is proper.” Boschetto v. Hansing, 539 F.3d 1011, 1015 (9th Cir. 2008)
(citation omitted). Where, as here, the defendant’s motion is based on written materials
rather than an evidentiary hearing, “the plaintiff need only make a prima facie showing of
jurisdictional facts to withstand the motion to dismiss.” Brayton Purcell LLP v. Recordon
& Recordon, 606 F.3d 1124, 1127 (9th Cir. 2010) (quoting Pebble Beach Co. v. Caddy,
453 F.3d 1151, 1154 (9th Cir. 2006)). The plaintiff cannot simply rely on the “bare
allegations” of its complaint; however, uncontroverted allegations in the complaint must
be taken as true, and “[c]Jonflicts between parties over statements contained in affidavits
must be resolved in the plaintiffs favor.” Schwarzenegger v. Fred Martin Motor Co., 374
F.3d 797, 800 (9th Cir. 2004).

 

Generally, personal jurisdiction exists if (1) it is permitted by the forum state’s long-
arm statute and (2) the “exercise of that jurisdiction does not violate federal due process.”
Pebble Beach, 453 F.3d at 1154-55. “California’s long-arm statute is co-extensive with
federal standards, so a federal court may exercise personal jurisdiction if doing so comports
with federal constitutional due process.” Boschetto, 539 F.3d at 1015. “For a court to
exercise personal jurisdiction over a nonresident defendant, that defendant must have at
least ‘minimum contacts’ with the relevant forum such that the exercise of jurisdiction
‘does not offend traditional notions of fair play and substantial justice.’” Schwarzenegger,

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 3 of 29
Case 2:20-cv-02516-CAS-GJS Document 38 Filed 07/13/20 Page 4of29 Page ID #:405

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-cv-02516-CAS(GJSx) Date July 13, 2020
Title CREDIT SUISSE LENDING TRUST USA ET AL. v. TRANSAMERICA
LIFE INSURANCE COMPANY

 

374 F.3d at 801 (quoting International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).
Depending on the nature of the contacts between the defendant and the forum state,
personal jurisdiction is characterized as either general or specific.

1. General Jurisdiction

“A court may assert general jurisdiction over foreign (sister-state or foreign-country)
corporations to hear any and all claims against them when their affiliations with the State
are so ‘continuous and systematic’ as to render them essentially at home in the forum
State.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)
(quoting International Shoe, 326 U.S. at 317). A corporation’s place of incorporation and
principal place of business are the paradigmatic bases for general jurisdiction. Daimler
AG v. Bauman, 571 U.S. 117, 137 (2014). Otherwise, “[t]he standard is met only by
“continuous corporate operations within a state [that are] thought so substantial and of such
a nature as to justify suit against [the defendant] on causes of action arising from dealings
entirely distinct from those activities.”” King v. Am. Family Mut. Ins. Co., 632 F.3d 570,
579 (9th Cir. 2011) (quoting International Shoe, 326 U.S. at 318). The standard for general
jurisdiction “is an exacting standard, as it should be, because a finding of general
jurisdiction permits a defendant to be haled into court in the forum state to answer for any
of its activities anywhere in the world.” Mavrix Photo, Inc. v. Brand Techs.. Inc., 647 F.3d
1218, 1224 (9th Cir. 2011).

 

2. Specific Jurisdiction

A court may assert specific jurisdiction over a claim for relief that arises out of a
defendant’s forum-related activities. Rano v. Sipa Press, Inc., 987 F.2d 580, 588 (9th Cir.
1993). The test for specific personal jurisdiction has three parts:

(1) The defendant must perform an act or consummate a transaction within
the forum, purposefully availing himself of the privilege of conducting
activities in the forum and invoking the benefits and protections of its laws:

(2) The claim must arise out of or result from the defendant’s forum-related
activities; and

(3) Exercise of jurisdiction must be reasonable.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 4 of 29
Case 2:20-cv-02516-CAS-GJS Document 38 Filed 07/13/20 Page5of29 Page ID #:406

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-cv-02516-CAS(GJSx) Date July 13, 2020
Title CREDIT SUISSE LENDING TRUST USA ET AL. v. TRANSAMERICA
LIFE INSURANCE COMPANY

 

Rano, 987 F.2d at 588; see also Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475-76
(1985). The plaintiff bears the burden of satisfying the first two prongs, and if either is not
satisfied, personal jurisdiction is not established. Schwarzenegger, 374 F.3d at 802.

In contracts cases, courts conduct a “purposeful availment” analysis to determine the
first prong of the specific jurisdiction test. Id. Because a contract is “ordinarily but an
intermediate step serving to tie up prior business negotiations with future consequences
which themselves are the real object of the business transaction,” a court must evaluate
four factors to determine whether purposeful availment has occurred: (1) prior
negotiations, (2) contemplated future consequences, (3) the terms of the contract, and (4)
the parties’ actual course of dealing. Burger King, 471 U.S. at 478-79. A single contract
for the sale of goods to a plaintiff in the forum state may be sufficient for specific
jurisdiction over a defendant, but only where the contract creates a “substantial connection”
with the forum state. Boschetto, 539 F.3d at 1017. “The foreseeability of causing injury
in another state is not a sufficient basis on which to exercise jurisdiction,” without more.
Gray & Co. v. Firstenberg Mach. Co., Inc., 913 F.2d 758, 760 (9th Cir. 1990).

If the plaintiff establishes the first two prongs regarding purposeful availment and
the defendant’s forum-related activities, then it is the defendant’s burden to “present a
compelling case” that the third prong, reasonableness, has not been satisfied.
Schwarzenegger, 374 F.3d at 802 (quoting Burger King, 471 U.S. at 477). The third prong
requires the Court to balance seven factors: (1) the extent of the defendant’s purposeful
availment, (2) the burden on the defendant, (3) conflicts of law between the forum state
and the defendant’s state, (4) the forum’s interest in adjudicating the dispute, (5) judicial
efficiency, (6) the plaintiffs interest in convenient and effective relief, and (7) the existence
of an alternative forum. Roth v. Garcia Marquez, 942 F.2d 617, 623 (9th Cir. 1991).

B. Rule 12(b)(6)

A motion pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal
sufficiency of the claims asserted in a complaint. Under 12(b)(6), a district court should
dismiss a claim if “there is a ‘lack of cognizable legal theory or the absence of sufficient
facts alleged under a cognizable legal theory.’” Conservation Force v. Salazar, 646 F.3d
1240, 1242 (9th Cir. 2011) (quoting Balisteri v. Pacifica Police Dep’t, 901 F.2d 696, 699
(9th Cir. 1988)). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does
not need detailed factual allegations, a plaintiff's obligation to provide the ‘grounds’ of his
‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 5 of 29
Case 2:20-cv-02516-CAS-GJS Document 38 Filed 07/13/20 Page 6of29 Page ID #:407

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-cv-02516-CAS(GJSx) Date July 13, 2020
Title CREDIT SUISSE LENDING TRUST USA ET AL. v. TRANSAMERICA
LIFE INSURANCE COMPANY

 

of the elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 555 (2007) (internal citations omitted). “Factual allegations must be enough to
raise a right to relief above the speculative level.” Id. (internal citations omitted).

 

In considering a 12(b)(6) motion, a court must accept as true all material allegations
in the complaint, and all reasonable inferences to be drawn from them. Pareto v. FDIC,
139 F.3d 696, 699 (9th Cir. 1988). A court must read the complaint in the light most
favorable to the non-movant. Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th
Cir. 2001). However, “a court considering a motion to dismiss can choose to begin by
identifying pleadings that, because they are no more than conclusions, are not entitled to
the assumption of truth. While legal conclusions can provide the framework of a
complaint, they must be supported by factual allegations.” Ashcroft v. Iqbal, 556 U.S. 662,
679 (2009): see Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009)
(“[F]or a complaint to survive a motion to dismiss, the non-conclusory ‘factual content,’
and reasonable inferences from that content, must be plausibly suggestive of a claim
entitling the plaintiff to relief.”). Ultimately, “[d]etermining whether a complaint states a
plausible claim for relief will . . . be a context-specific task that requires the reviewing court
to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.

 

Unless a court converts a 12(b)(6) motion into a motion for summary judgment, the
court cannot consider material outside of the complaint, such as facts presented in briefs,
affidavits, or discovery materials. In re American Cont’] Corp./Lincoln Sav. & Loan Sec.
Litig., 102 F.3d 1524, 1537 (9th Cir. 1996), rev’d on other grounds sub nom Lexecon, Inc.
v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26 (1998). However, a court may
consider exhibits submitted with or alleged in the complaint and matters that may be
judicially noticed pursuant to Federal Rule of Evidence 201. In re Silicon Graphics Inc.
Sec. Litig., 183 F.3d 970, 986 (9th Cir. 1999): Lee v. City of Los Angeles, 250 F.3d 668,
689 (9th Cir. 2001).

As a general rule, leave to amend a complaint which has been dismissed should be
granted freely. Fed. R. Civ. P. 15(a). However, the court may deny leave to amend when
it “determines that the allegation of other facts consistent with the challenged pleading
could not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture Co.,
806 F.2d 1393, 1401 (9th Cir. 1986): see Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.
2000).

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 6 of 29
Case 2:20-cv-02516-CAS-GJS Document 38 Filed 07/13/20 Page 7 of 29 Page ID #:408

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-cv-02516-CAS(GJSx) Date July 13, 2020
Title CREDIT SUISSE LENDING TRUST USA ET AL. v. TRANSAMERICA
LIFE INSURANCE COMPANY

 

IV. DISCUSSION
A. Personal Jurisdiction

Transamerica first moves to dismiss plaintiffs’ claims on the grounds that the Court
cannot exercise personal jurisdiction over Transamerica. Mot. at 7. Transamerica contends
that the Court may not exercise general jurisdiction over it because Transamerica is not “at
home” in California since Transamerica is incorporated in Iowa and maintains its principal
place of business in Iowa. Id. at 8-9. Transamerica further asserts that the Court may not
exercise specific personal jurisdiction over Transamerica because, according to
Transamerica, “[p|laintiffs allege no substantial connection between the conduct that
allegedly harmed them—the decisions to increase MDRs and subsequent implementation
of the increases—and California.” Id. at 10.

1. Purposeful Availment

The first prong of the specific jurisdiction analysis requires that a non-resident
defendant “purposefully avail [itself] of the privileges of conducting activities in the forum,
thereby invoking the benefits and protections of its laws|.|” In re W. States Wholesale Nat.
Gas Antitrust Litig., 715 F.3d 716, 741-42 (9th Cir. 2013) (internal citation omitted). For
a case sounding in contract, “[a] showing that a defendant purposefully availed [itself] . . .
typically consists of evidence of the defendant’s actions in the forum, such as executing or
performing a contract there.” Schwarzenegger, 374 F.3d at 802. “For tort-based claims,
the Ninth Circuit has stated that a court may exercise personal jurisdiction over a defendant
“whose only contact with the forum state is the purposeful direction of a foreign act having
effect in the forum state.” Healthcare Ally Mgmt. of California, LLC v. Med. Mut. of
Ohio, No. 2:14-cv-09428-SJO-JEM, 2015 WL 12746216, at *5 (C.D. Cal. Jan. 26, 2015).

 

 

Here, plaintiffs offer evidence demonstrating that, notwithstanding Transamerica’s
Iowa citizenship, Transamerica has purposely availed itself of the privileges of this forum.
For example, plaintiffs contend that “the policies were developed, priced and marketed in
Los Angeles; Transamerica signed and issued the policies from its Los Angeles office;
several of the policies identify Los Angeles as Transamerica’s “Home Office’ or
‘Marketing Office’; Transamerica issued illustrations from its Los Angeles office; and key
Transamerica employees behind the MDR increases operated out of Los Angeles.” Opp.
at 6; Dkt. 34-1, Declaration of David Gomez (“Gomez Decl.”). In at least four other cases
challenging Transamerica’s MDR increases, the Court has found similar factors sufficient
to conclude that Transamerica has purposely availed itself of the privileges of doing

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 7 of 29
Case 2:20-cv-02516-CAS-GJS Document 38 Filed 07/13/20 Page 8 of 29 Page ID #:409

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-cv-02516-CAS(GJSx) Date July 13, 2020
Title CREDIT SUISSE LENDING TRUST USA ET AL. v. TRANSAMERICA
LIFE INSURANCE COMPANY

 

business in California. See Wells Fargo Bank, Nat’] Ass’n v. Transamerica Life Ins. Co.,
No. 2:19-cv-06478-CAS-GJS, 2020 WL 833518, at *6 (C.D. Cal. Feb. 19, 2020); Brighton
Trustees v. Transamerica Life Ins. Co., No. 2:19-cv-04210-CAS-GJS, 2019 WL 6315541,
at *7 (C.D. Cal. Aug. 28, 2019); Hamra v. Transamerica Life Ins. Co., No. 2:18-cv-06262-
CAS-GJS, 2019 WL 468803, at *5 (C.D. Cal. Feb. 6, 2019): Feller v. Transamerica Life
Ins. Co., No. 2:16-cv-01378-CAS-AJW, 2017 WL 6453262, at *5 (C.D. Cal. Dec. 11,
2017).

 

2. Forum-Related Activities

The second prong of the specific personal jurisdiction analysis requires that
plaintiffs’ claims arise out of, or relate to, Transamerica’s forum-related activities. Picot
v. Weston, 780 F.3d 1206, 1211 (9th Cir. 2015) (internal citation omitted). The Ninth
Circuit applies a “but for” test to determine whether claims relate to forum-related
activities. Monster Energy Co. v. Vital Pharm.., Inc., No. 5:18-cv-01882-JGB-SHK, 2019
WL 2619666, at *7 (C.D. Cal. May 20, 2019) (citing Ballard v. Savage, 65 F.3d 1495,
1500 (9th Cir. 1995)). Under this test, the question is: but for Transamerica’s conduct in
California, would plaintiffs’ claims have arisen? As the Court has previously observed,
“any event in the causal chain leading to the plaintiff's injury is sufficiently related to the
claim to support the exercise of specific jurisdiction.” Feller, 2017 WL 6453262, at *6
(citing Dubose v. Bristol-Myers Squibb Co., No. 17-cv-00244-JST, 2017 WL 2775034, at
*3 (N.D. Cal. June 27, 2017)).

Transamerica argues that plaintiffs cannot make the required showing of a nexus
between plaintiffs’ claims and Transamerica’s California contacts. Mot. at 9-10. That is
because, according to Transamerica, “[p]laintiffs’ reliance on conduct at or before the
Policies were issued and on this Court’s decisions in prior cases against [Transamerica] is
misplaced.” Reply at 4-5. The Court finds Transamerica’s argument unpersuasive.

Here, plaintiffs have presented a causal chain sufficient to establish a nexus between
plaintiffs’ claims and Transamerica’s California contacts. Indeed, plaintiffs aver that “the
policies were developed, priced and marketed in Los Angeles; Transamerica signed and
issued the policies from its Los Angeles office; several of the policies identify Los Angeles
as Transamerica’s ‘Home Office’ or ‘Marketing Office’; Transamerica issued illustrations
from its Los Angeles office; and key Transamerica employees behind the MDR increases
operated out of Los Angeles.” Opp. at 6. The Court has found identical considerations

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 8 of 29
Case 2:20-cv-02516-CAS-GJS Document 38 Filed 07/13/20 Page9of29 Page ID #:410

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-cv-02516-CAS(GJSx) Date July 13, 2020
Title CREDIT SUISSE LENDING TRUST USA ET AL. v. TRANSAMERICA
LIFE INSURANCE COMPANY

 

sufficient to establish a nexus between policyholders’ claims and Transamerica’s
California contacts. See Wells Fargo, 2020 WL 833518, at *6.

These allegations are sufficient to establish, at this juncture, that but-for
Transamerica’s conduct in California, including signing each of the 30 policies at issue in
this case, and the work of Transamerica’s Los Angeles employees, plaintiffs’ claims would
not have arisen. See Wells Fargo, 2020 WL 833518, at *6 (finding that allegations that,
inter alia, signing of policies in California and work of Transamerica employees California
were sufficient to satisfy nexus prong); Feller, 2017 WL 6453262, at *6 (finding sufficient
nexus based, in part, on similar allegations regarding involvement of former Los Angeles-
based employees in Transamerica’s MDR increases); see also LSH CO v. Transamerica
Life Ins. Co., No. 2:18-cv-09711-SJO-KS, 2019 WL 3064422, at *6 (C.D. Cal. Mar. 20,
2019) (finding sufficient nexus between plaintiffs’ claims related to MDR increases and
Transamerica’s contacts with California where fifteen of twenty-two policies identified
Los Angeles as Transamerica’s home office and remaining seven identified Los Angeles
as Transamerica’s marketing office). Accordingly, the Court concludes that there is “an
affiliation between the forum and the underlying controversy” sufficient to allow the Court
to exercise specific personal jurisdiction over Transamerica. Bristol-Myers Squibb Co. v.
Superior Court of California, San Francisco Cty., 137 S. Ct. 1773, 1780 (2017): accord
Brighton Trustees, 2019 WL 6315541, at *8 (finding that plaintiffs challenging
Transamerica’s MDR increases had satisfied nexus requirement so as to allow the Court to
exercise specific personal jurisdiction over Transamerica).

 

3. Reasonableness

Plaintiffs have established the first two prongs regarding purposeful availment and
Transamerica’s forum-related activities. Therefore, it is Transamerica’s burden to “present
a compelling case that the exercise of jurisdiction would not be reasonable.”
Schwarzenegger, 374 F. 3d at 802 (quoting Burger King, 471 U.S. at 477). The third prong
requires the Court to balance several factors: (1) the extent of the defendant’s purposeful
availment; (2) the burden on the defendant; (3) conflicts of law between the forum state
and the defendant’s state; (4) the forum’s interest in adjudicating the dispute; (5) judicial
efficiency; (6) the plaintiff's interest in convenient and effective relief; and (7) the
existence of an alternative forum. Roth, 942 F.2d at 623.

The Court notes that Transamerica does not argue that exercising specific personal
jurisdiction in the Central District would not “comport with fair play and substantial

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 9 of 29
Case 2:20-cv-02516-CAS-GJS Document 38 Filed 07/13/20 Page 10o0f29 Page ID #:411

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-cv-02516-CAS(GJSx) Date July 13, 2020
Title CREDIT SUISSE LENDING TRUST USA ET AL. v. TRANSAMERICA
LIFE INSURANCE COMPANY

 

justice.” See Mot. at 7-10; Reply at 3-5. That alone defeats Transamerica’s specific
personal jurisdiction challenge. See Wells Fargo, 2020 WL 833518, at *7 (finding that
plaintiffs challenging Transamerica’s MDR increases established that it would reasonable
to require Transamerica to defend case in Central District where plaintiffs made a prima
facie showing regarding first two specific jurisdiction prongs and Transamerica did not
specifically contest reasonableness under third prong); LSH CO, 2019 WL 3064422, at *7
(finding that it would be reasonable to exercise specific personal jurisdiction over
Transamerica in the Central District in case challenging Transamerica’s MDR increases
because “Plaintiffs have met their burden of proving the first two prongs of specific
jurisdiction and Defendant does not contest the third.”); accord Galaxia Elecs. Co. v.
Luxmax, U.S.A., No. 2:16-cv-05144-JAK-GJS, 2017 WL 2903182, at *10 (C.D. Cal. May
10, 2017) (denying motion to dismiss for lack of personal jurisdiction where plaintiffs
made prima facie showing under “the first two prongs of the test for personal jurisdiction
... [and] Defendants have made no such arguments” that exercise of jurisdiction would
not be reasonable).

 

Transamerica has sufficient contacts with the forum, and litigating in the Central
District of California, where a number of other actions involving Transamerica and its
purported MDR increases remain pending, would not be unreasonable with respect to
Transamerica. See Wells Fargo, 2020 WL 833518, at *7 (finding it would be reasonable
to exercise specific personal jurisdiction over Transamerica in the Central District); Hamra,
2019 WL 468803, at *6 (same); Feller, 2017 WL 6453262, at *8 (same); Brighton Trustees,
2019 WL 6315541, at *9 (same). The Court therefore concludes that the exercise of
personal jurisdiction over Transamerica with respect to plaintiffs’ claims is proper under
the Due Process Clause. For these reasons, the Court DENIES Transamerica’s motion to
dismiss for lack of personal jurisdiction.’

B. Failure to State a Claim
1. Breach of Contract Claim

Plaintiffs’ breach of contract claim asserts that Transamerica breached the express
terms of plaintiffs’ policies in four respects: (1) by increasing the MDRs for reasons other

 

I Because the Court concludes that it may properly exercise specific jurisdiction over

Transamerica, the Court does not reach the issue of whether Transamerica is subject to
general jurisdiction in this forum.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 10 of 29
Case 2:20-cv-02516-CAS-GJS Document 38 Filed 07/13/20 Page 11of29 Page ID #:412

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-cv-02516-CAS(GJSx) Date July 13, 2020
Title CREDIT SUISSE LENDING TRUST USA ET AL. v. TRANSAMERICA
LIFE INSURANCE COMPANY

 

than changes to Transamerica’s future cost expectations; (2) by increasing the MDRs in an
attempt to circumvent the guaranteed minimum interest rate; (3) by increasing the MDRs
in an attempt to recoup past losses and recover for shortfalls in expected revenues; and (4)
by imposing excessive MDRs, including by failing to lower these rates. Compl. §] 77(a)—
(d). Transamerica moves to dismiss plaintiffs’ breach of contract claim, in part, insofar as
it is premised on plaintiffs’ allegations that Transamerica increased the MDRs in an attempt
to circumvent the guaranteed minimum interest rate. Mot. at 10-11.

To state a claim for breach of contract under California law, a party must plead: “(1)
the existence of the contract , (2) plaintiff's performance or excuse for nonperformance,
(3) defendant’s breach, and (4) the resulting damages to the plaintiff.” Oasis W. Realty,
LLC v. Goldman, 51 Cal. 4th 811, 821 (2011) (internal citation omitted). At the pleading
stage, “[w]hen reviewing whether a plaintiff has properly stated a cause of action for breach
of contract, we must determine whether the alleged agreement is ‘reasonably susceptible’
to the meaning ascribed to it in the complaint.” Hervey v. Mercury Casualty Co., 185 Cal.
App. 4th 954, 964 (2010) (emphasis added) (citation omitted). “So long as the pleading
does not place a clearly erroneous construction upon the provisions of the contract, in
passing upon the sufficiency of the complaint, we must accept as correct plaintiff's
allegations as to the meaning of the agreement.” Marzec v. California Pub. Employees
Ret. Sys., 236 Cal. App. 4th 889, 909 (2015) (citing Aragon—Haas v. Family Security Ins.
Services, Inc., 231 Cal. App. 3d 232, 239 (1991)). Where the terms of the policy are
unambiguous, the Court will not infer a limitation on defendants which is not supported by
the language of the policy. See Croskey et al., Cal. Practice Guide: Insurance Litigation
(The Rutter Group 2015) § 4:11 (“Clear and explicit’ policy language governs.’’) (quoting
Powerine Oil Co.., Inc. v. Supt. Ct., 37 Cal. 4th 377, 390 (2005)).

 

In other cases where policyholders have challenged Transamerica’s alleged attempts
to circumvent the guaranteed minimum interest rate as breaches of the express terms of
Transamerica’s policies, the Court has distinguished between policies which list “interest”
as an enumerated cost factor that Transamerica may consider in setting its MDRs, and those
policies that do not. See, eg., Wells Fargo, 2020 WL 833518, at *8 (dismissing
policyholders’ breach of contract claim against Transamerica as to those policies which
included “interest” as an enumerated cost factor, but denying motion to dismiss breach of
contract claim as to those policies which did not include “interest” as an enumerated cost
factor). Following the hearing, the parties filed a joint statement indicating that “27 of the
30 Plaintiff Policies include ‘interest’ as an enumerated cost factor (and, therefore, 3 of the
Plaintiff Policies do not include ‘interest’ as an enumerated cost factor).” Dkt. 37 at 2.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 11 of 29
Case 2:20-cv-02516-CAS-GJS Document 38 Filed 07/13/20 Page 12o0f29 Page ID #:413

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-cv-02516-CAS(GJSx) Date July 13, 2020
Title CREDIT SUISSE LENDING TRUST USA ET AL. v. TRANSAMERICA
LIFE INSURANCE COMPANY

 

Accordingly, as to the twenty-seven policies that include “interest” as an enumerated cost
factor, plaintiffs fail to state a claim, and the Court DISMISSES plaintiffs’ breach of
contract claim, as alleged in {| 77(b) of the complaint, without prejudice.

2. Tortious Breach of the Implied Covenant of Good Faith and Fair
Dealing Claim

With respect to the policies that Transamerica issued in California, plaintiffs assert,
pursuant to California law, a claim for breach of the implied covenant of good faith and
fair dealing sounding in tort. See Compl. §[ 87-97. Plaintiffs allege that Transamerica
breached the implied covenant, giving rise to a claim sounding in tort, by, inter alia: (1)
“charging excessive Monthly Deduction Rates, thereby denying [p]laintiffs the benefit of
their actual policy Accumulation Values; (2) “increasing the Monthly Deduction Rates to
circumvent the guaranteed minimum interest rate”; and (3) “attempting to force [p]laintiffs
and other policyholders either to (a) pay exorbitant premiums that Transamerica knows
would no longer justify the ultimate death benefits or (b) lapse or surrender their Policies;
thereby forfeiting the premiums they have paid to date[.]” Id. § 90(a)(d)(e).

a. Denial of Insurance Benefit

In other cases where policyholders have challenged Transamerica’s MDR increases
as a breach of the implied covenant sounding in tort, “the Court has previously
distinguished allegations that Transamerica has denied policyholders an ‘insurance benefit’
from allegations that Transamerica has attempted to induce, in bad faith, policyholders to
lapse or surrender their policies.” EFG Bank AG v. Transamerica Life Ins. Co., No. 2:16-
cv-08104-CAS-GJS, 2020 WL 1849493, at *3 (C.D. Cal. Apr. 13, 2020). To the extent
that policyholders have alleged that Transamerica charged excessive MDRs in an attempt
to minimize policyholders’ Accumulation Values and accrual of interest on those accounts,
the Court has concluded that those allegations are insufficient to state a claim for breach of
the implied covenant sounding in tort. See, e.g., Draeger v. Transamerica Life Ins. Co.,
No. 2:19-cv-10478-CAS-GJS, 2020 WL 2542060, at *3 (C.D. Cal. May 18, 2020). The
Court has explained that allegations regarding Transamerica’s alleged deprivation of
policyholders’ Accumulation Values and accrued interest “relates to the savings
component of Transamerica’s universal life insurance policies, rather than the insurance
component, and therefore does not implicate the special relationship between insureds and
insurer that animates the narrow exception providing a tort claim in the insurance context.”

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 12 of 29
Case 2:20-cv-02516-CAS-GJS Document 38 Filed 07/13/20 Page 13 o0f 29 Page ID #:414

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-cv-02516-CAS(GJSx) Date July 13, 2020
Title CREDIT SUISSE LENDING TRUST USA ET AL. v. TRANSAMERICA
LIFE INSURANCE COMPANY

 

Draeger, 2020 WL 2542060, at *3 (internal citation and quotation marks omitted)
(emphases in original).

Here, plaintiffs argue that the complaint “sufficiently alleges that Transamerica
withheld those policy benefits, which could be nothing besides insurance.” Opp. at 14.
That is because, according to plaintiffs, “[t]he Accumulation Values were regulated as
insurance, were part of the death benefit to be paid upon the death of the insured, and were
marketed as insurance.” Id. The Court has previously rejected each of these arguments.
See. e.g., Wells Fargo, 2020 WL 833518, at *10 n4 (rejecting argument “that the
Accumulation Value “is insurance’ because the agreement which creates the Accumulation
Value, Transamerica’s universal life insurance policy, is an insurance contract” and
explaining that “[nJotwithstanding the fact that Transamerica’s universal life insurance
policies create the Accumulation Values and that these policies may be subject to the
California Insurance Code, . . . the Accumulation Values are not ‘insurance’ benefits.”’):
Brighton, 2019 WL 5784925, at *4 (rejecting argument that denial of Accumulation Value
and accrued interest implicates “insurance benefit” where policyholders alleged that
Accumulation Value “makes up part of the death benefit” since Transamerica used
Accumulation Value “to fund the policy charges” and that Accumulation Value “is paid
out only upon the death of the insured.”) (internal emphasis omitted) (internal quotation
marks and alterations omitted). Accordingly, to the extent that plaintiffs’ claim for tortious
breach of the implied covenant is based on allegations that Transamerica has deprived
plaintiffs of the benefits of their Accumulation Values and the guaranteed monthly accrual
of interest on those values, the Court concludes that plaintiffs fail to state a claim for
tortious breach of the implied covenant.”

b. Jonathan Neil Factors

In other cases where policyholders have asserted a claim for tortious breach of the
implied covenant against Transamerica based on allegations that Transamerica increased
its MDRs in an attempt to induce policy lapses or surrenders, the Court has recognized that

 

>

° Plaintiffs indicate that, with respect to their contentions that the denial of plaintiffs’
Accumulation Values and accrued interest implicates an “insurance benefit” sufficient to
give rise to a tort claim, plaintiffs “incorporate the same opposing arguments put forth by
the Brighton, EFG, and Wells Fargo plaintiffs[.]” Opp. at 15. Plaintiffs in this case,
however, fail to provide a compelling basis for the Court to depart from its reasoning in
Brighton Trustees, EFG Bank, and Wells Fargo.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 13 of 29
Case 2:20-cv-02516-CAS-GJS Document 38 Filed 07/13/20 Page 14o0f29 Page ID #:415

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-cv-02516-CAS(GJSx) Date July 13, 2020
Title CREDIT SUISSE LENDING TRUST USA ET AL. v. TRANSAMERICA
LIFE INSURANCE COMPANY

 

in Jonathan Neil, the California Supreme Court suggested a number of factors that courts
should consider in determining whether to extend the tort claim outside the denial of
benefits and mishandling contexts. See EFG Bank, 2020 WL 1849493, at *4. These
factors include “(1) the ability of marketplace competition to discipline the insurer’s
alleged misconduct; (2) whether the alleged misconduct denies the insured the benefits of
the insurance policy, namely the security against losses and third party liability; (3) whether
the alleged misconduct required the insureds to prosecute the insurer in order to enforce its
rights; and (4) the availability of other administrative, contractual, and tort remedies.”
Draeger, 2020 WL 2542060, at *3. The Court has further distinguished—for the purposes
of the tortious breach clat1m—between policyholders that purchased their policies from
Transamerica and policyholders that purchased policies on the secondary market.

For example, in Thompson _v. Transamerica, the Court determined that
Transamerica’s alleged use of MDR increases to induce, in bad faith, policy lapses or
surrenders, could, taken together with additional factual allegations, give rise to a claim for
breach of the implied covenant sounding in tort. See No. 2:18-cv-05422-CAS-GJS, 2018
WL 6790561, at *11 (C.D. Cal. Dec. 26, 2018). In that case, the Court concluded that
“extending the tort remedy . . . is justified to deter insurers from unreasonably increasing
premiums to induce early surrender or lapses of life insurance policies held by people who
cannot turn to the market and obtain another policy due to the advanced age of the
insureds.” Id. (emphasis added).

 

In subsequent cases, the Court has determined that “[t]he factual allegations present
in Thompson that warranted the Court’s extending the tort remedy to the plaintiffs in that
case are not present” in cases where the policyholders purchased Transamerica’s policies
on the secondary market. See, e.g., Brighton, 2019 WL 6315541, at *14. For example, in
Brighton, the Court noted that “unlike the plaintiffs in Thompson, elderly individuals that
purchased Transamerica universal life insurance policies, the plaintiffs in this case consist
of a trust, two banks, and three institutional investors.” Id. Thus, because “a market exists
.. . that would allow plaintiffs in this case to resell their interests in the policies to other
investors,” the Court explained that institutional investors “are not situated similarly to the
plaintiffs in Thompson who ‘have nowhere else to turn to obtain the ‘peace of mind and
security’ that they bargained for when they purchased the Policies.’” Brighton, 2019 WL
6315541, at *14 (citing Thompson, 2018 WL 6790561, at *11). The Court has since
consistently declined to extend the tort claim to investors that purchased their policies on
the secondary market. See. e.g., EFG Bank AG, Cayman Branch v. Transamerica Life Ins.
Co., No. 2:16-cv-08104-CAS-GJS, 2020 WL 636907, at *8 (C.D. Cal. Feb. 10, 2020)

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 14 of 29
Case 2:20-cv-02516-CAS-GJS Document 38 Filed 07/13/20 Page 15o0f29 Page ID #:416

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-cv-02516-CAS(GJSx) Date July 13, 2020
Title CREDIT SUISSE LENDING TRUST USA ET AL. v. TRANSAMERICA
LIFE INSURANCE COMPANY

 

(concluding, in case where plaintiffs were institutional investors that purchased policies on
secondary market, that consideration of “the factors that the California Supreme Court
suggested in Jonathan Neil . . . does not favor extending the tort remedy to institutional
investors); Wells Fargo Bank, Nat'l Ass’n v. Transamerica Life Ins. Co., No. 2:19-cv-
06478-CAS-GJS, 2020 WL 3440549, at *6 (C.D. Cal. June 22, 2020) (same); accord
Draeger, 2020 WL 2542060, at *4 (declining to extend tort claim to individual investor
who purchased “policy on the secondary market” and reasoning that “[w]hile the Court
determined in Thompson that extending the tort remedy to elderly insureds was necessary
to deter Transamerica’s alleged misconduct, plaintiffs here fail to establish . . . why further
extending the tort remedy to individual investors is necessary to deter insurer misconduct.”)
(emphasis in original).

Plaintiffs here contend that they are more similarly situated to the plaintiffs in
Thompson than the plaintiffs “in Brighton, EFG, and Wells Fargo because the original
policyholders still own the life insurance policies at issue[.|” Opp. at 1-2. With these
principles in mind, the Court considers whether the pertinent Jonathan Neil factors favor
extending the tort claim to plaintiffs in this case.

i. Discipline by the Secondary Market

Plaintiffs allege that “[i]f companies like Transamerica are not deterred from”
raising MDRs in order to induce policy lapses or surrenders, “they will cripple—if not
ultimately destroy—the secondary market because secondary market purchasers will not
want to incur the risks of such unlawful rate increases.” Compl. § 37. Plaintiffs urge that
“lw ]ithout the ability to deter and protect themselves against insurance company bad faith
conduct (as distinct from mere contact breach), third-party policy buyers will not be willing
to pay as much for policies as they previously did because the insurance companies have
less downside for their tortious conduct[.]” Opp. at 15-16. The Court does not find
plaintiffs’ arguments availing.

In Jonathan Neil, the California Supreme Court declined to extend the tort claim to
plaintiffs challenging an insurer’s practice of knowingly and retroactively billing insureds
for higher premiums than were actually owed. 33 Cal. 4th at 939. The California Supreme
Court “first observe[d] that, generally speaking, the insurer’s ability to charge excessive
premiums will be disciplined by competition among insurers.” Id. On this point, that
California Supreme Court cited its earlier opinion in Foley v. Interactive Data Corp.,
wherein the California Supreme Court previously declined to extend the tort claim to the

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 15 of 29
Case 2:20-cv-02516-CAS-GJS Document 38 Filed 07/13/20 Page 16 of 29 Page ID #:417

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-cv-02516-CAS(GJSx) Date July 13, 2020
Title CREDIT SUISSE LENDING TRUST USA ET AL. v. TRANSAMERICA
LIFE INSURANCE COMPANY

 

employer-employee relationship. See Jonathan Neil, 33 Cal. 4th at 938 (citing Foley v.
Interactive Data Corp., 47 Cal. 3d 654, 692 (1988)). In Foley, the California Supreme
Court explained the differences in the relationships between insurer and insured and
between employer and employee: “a breach in the employment context does not place the
employee in the same economic dilemma that an insured faces when an insurer in bad faith
refuses to pay a claim or to accept a settlement offer within policy limits. When an insurer
takes such actions, the insured cannot turn to the marketplace to find another insurance
company willing to pay for the loss already incurred. The wrongfully terminated
employee, on the other hand, can (and must, in order to mitigate damages) make reasonable
efforts to seek alternative employment.” 47 Cal. 3d at 692.

In subsequent cases where policyholders that acquired their Transamerica policies
on the secondary market have challenged Transamerica’s MDR increases as a breach of
the implied covenant sounding in tort, “the Court has consistently determined that while
concerns regarding marketplace competition may justify extending the tort claim to elderly
insureds, these concerns do not warrant extending the claim to institutional investors.”
EFG Bank, 2020 WL 1849493, at *8 (collecting cases); see also Draeger, 2020 WL
2542060, at *4 (determining that extending tort claim to individual investor that acquired
Transamerica policy on secondary market was not necessary to deter Transamerica’s
alleged misconduct). The Court has explained that “[i|n general, insurance policies are not
purchased for profit or advantage: rather, they are obtained for peace of mind and security
in the event of an accident or other catastrophe.” EFG Bank, 2020 WL 1849493, at *6
(citing Cates Constr., Inc. v. Talbot Partners, 21 Cal. 4th 28, 44 (1999)). Thus, “[t]he
‘economic dilemma’ that an insured faces when the insurer breaches the terms of the
insured’s policy—peace of mind and security for both the insured and the beneficiaries of
the insured’s policy—is simply not comparable to the possible diminished profits that an
institutional investor may suffer where an insurer breaches the terms of a policy that the
institutional investor purchased on the secondary market.” EFG Bank, 2020 WL 1849493,
at *6; accord Draeger, 2020 WL 2542060, at *4 (finding that individual that purchased
policy on secondary market did not face same “economic dilemma” as plaintiffs in
Thompson where individual ultimately resold “the policy for the best price available, which
was $150,000.”).

Here, plaintiffs aver that “the initial policyholders, who still own the Policies, have
a pecuniary interest in the outcome of this lawsuit.” Opp. at 9. That is because plaintiffs

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 16 of 29
Case 2:20-cv-02516-CAS-GJS Document 38 Filed 07/13/20 Page 17 of29 Page ID #:418

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-cv-02516-CAS(GJSx) Date July 13, 2020
Title CREDIT SUISSE LENDING TRUST USA ET AL. v. TRANSAMERICA
LIFE INSURANCE COMPANY

 

acquired several of the policies at issue in this case through “premium finance loans.”
Compl. § 39. According to plaintiffs, then, “[w]ithout giving [p]laintiffs the ability to assert
a tortious breach claim, the individual insureds whose Policies are at issue will face the
same irreparable harms that the Thompson plaintiffs did.” Id. at 10. The Court disagrees.

Plaintiffs allege that “[w]ith respect to the policies acquired through premium
finance loans, the policies are held, or were previously held, by insurance trusts created by
the insureds, which collaterally assigned all their right, title, and interest . . . to the
[p]laintiffs . . . as security for the premium finance loans.” Compl. § 39. According to
plaintiffs, they “issued the premium finance loans to consumers pursuant to financing
agreements. However, under these financing agreements, [plaintiffs] were not obligated
to make additional advances to cover the premium increase resulting from Transamerica’s
Monthly Deduction Rate increases.” Id. “Thus, after Transamerica increased the Monthly
Deduction Rates on the Loan Policies, [plaintiffs] advised the insured trusts that they would
need to pay the increased monthly deductions.” Id. In some instances, either the insured
defaulted, causing plaintiffs to foreclose, or the insureds sold or surrendered their policies
to plaintiffs “to avoid having to pay the increased monthly deductions.” Id. “Finally, in
other instances, the insureds agreed to accept a decreased net death benefit to offset the
exorbitant monthly deductions required to keep their policies in force and avoid defaulting
on their loans.” Id.

Plaintiffs’ argument appears to be that for an unspecified number of policies at issue
in this case, plaintiffs provided premium finance loans to the original insureds (or trusts
established for the insureds’ benefit), taking a secured interest in the policies and the
policies’ death benefits as collateral. For these policies, the original insureds (or their
trusts) apparently retained an ownership interest in their policies, such that if they

 

3 Plaintiffs explain that traditionally, “financial institutions have acquired life

insurance policies on the secondary market” through a “life settlement,” which “refers to
the sale of a life insurance policy to a third party for a value greater than the policy’s cash
surrender value and less than the death benefit.” Compl. § 29. In a “life settlement,” the
seller “receives a cash payment, while the purchaser assumes all future premium payments
and receives the death benefit upon the death of the insured.” Id. By contrast, “[s]ome
financial institutions also have provided premium finance loans to consumers to fund the
premium payments in connection with their purchase of life insurance” and that “[t]hese
premium finance loans are often secured by the life insurance policies|.]” Id. { 30.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 17 of 29
Case 2:20-cv-02516-CAS-GJS Document 38 Filed 07/13/20 Page 18of29 Page ID #:419

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-cv-02516-CAS(GJSx) Date July 13, 2020
Title CREDIT SUISSE LENDING TRUST USA ET AL. v. TRANSAMERICA
LIFE INSURANCE COMPANY

 

ultimately repaid plaintiffs’ premium finance loans, ownership in the policies would revert
back to the original insureds. As an initial matter, other allegations in plaintiffs’ complaint
undermine plaintiffs’ contention that the original insureds retain some ownership interest
in the policies at issue in this case. For example, the complaint alleges that plaintiff
“Primary MasterBareAF PTC Limited, as trustee of the CSSEL Guernsey Bare trust, is the
owner and beneficiary of certain Policies at issue in this case.” Compl. § 23 (emphasis
added). Similarly, plaintiffs’ complaint alleges that plaintiff “Credit Suisse Lending Trust
(USA) is the assignee of, and has full rights, title, and interest in, certain life insurance
policies at issue in this case” and that plaintiff “Credit Suisse Lending Trust (USA) 5 is the
assignee of, and has full rights, title, and interest in, a certain life insurance policy at issue
in this case.” Id. §] 24-25. Moreover, “the California Supreme Court has made clear that
‘it is wise to proceed with caution in determining the scope and application’ of the tort
remedy in the context of a claim for breach of the implied covenant of good faith and fair
dealing.” Draeger, 2020 WL 2542060, at *4 (citing Freeman & Mills, Inc. v. Belcher Oil
Co., 11 Cal. 4th 85, 92 (1995)) (internal alteration omitted). Even assuming arguendo that,
for some unspecified number of the policies at issue in this case, some of the original
insureds retain some indeterminate interest in the policies, plaintiffs fail to explain why
extending the tort claim to plaintiffs—rather than these original insureds—is necessary to
deter Transamerica’s alleged misconduct.*

ii. Denial of Insurance Benefit

In Jonathan Neil, the California Supreme Court reasoned that public policy did not
require extending the tort claim to an insured challenging an insurer’s retroactive billing
practices because “the billing dispute does not, by itself, deny the insured the benefits of
the insurance policy—the security against losses and third party liability.” 33 Cal. 4th at
940. Plaintiffs allege that Transamerica’s MDR increases “deny [p]laintiffs the benefit of
their policies by, among other things, causing the early termination of [p]laintiffs’
policies.” Compl. § 93. That is because “[b]y increasing the Monthly Deduction Rate and

 

4 Aside from their argument regarding the original insureds’ alleged continued

pecuniary interest in the policies, plaintiffs repeat the same arguments regarding “market
discipline” Jonathan Neil factor that the Court previously rejected in Brighton, EFG, and
Wells Fargo. See Opp. at 17—18. Plaintiffs do not provide the Court a compelling basis to
depart from its previous determinations that extending the tort claim to secondary market
purchasers is unnecessary to further deter Transamerica’s alleged misconduct.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 18 of 29
Case 2:20-cv-02516-CAS-GJS Document 38 Filed 07/13/20 Page 19 of 29 Page ID #:420

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-cv-02516-CAS(GJSx) Date July 13, 2020
Title CREDIT SUISSE LENDING TRUST USA ET AL. v. TRANSAMERICA
LIFE INSURANCE COMPANY

 

thereby shortening the period of coverage, Transamerica has denied policyholders,
including [p]laintiffs, the full coverage they were entitled to based on proper Monthly
Deduction Rates.” Compl. § 93. “Moreover, . . . [b]y unlawfully increasing the Monthly
Deduction Rates, Transamerica intended to make the cost of the policies greater than the
benefit so that policyholders like [p]laintiffs would let their policies lapse, and
Transamerica would never have to pay the death benefit.” Id. Plaintiffs’ allegations are
unavailing. The Court has previously rejected these arguments. See, e.g., EFG Bank, 2020
WL 1849493, at *4 (“That plaintiffs complain that Transamerica increased the MDRs in a
way that violated other provisions of the policies does not mean that Transamerica
shortened the period of coverage so as to deny plaintiffs an ‘insurance benefit’ due under
plaintiffs’ policies.”); id. at *7 (rejecting argument that Transamerica’s alleged MDR
increases made investors’ policies economically unviable so as to induce investors to “let
their policies lapse” so as to implicate “insurance benefit’).

In sum, plaintiffs “do not allege that benefits under their policies, such as the death
benefit, have come due but that Transamerica has refused to pay plaintiffs these benefits.”°
Draeger, 2020 WL 2542060, at *5. For that reason, the “denial of benefits” factor
articulated in Jonathan Neil does not require extending the tort claim to plaintiffs here.°

 

° As discussed above, to the extent that plaintiffs’ tortious breach claim is premised

on allegations that Transamerica deprived plaintiffs “the benefit” of their Accumulation
Values and the guaranteed minimum interest accrued on those accounts, the Court has
already concluded that these allegations do not implicate the denial of an insurance benefit.

6 Relying on two cases opinions from the California Court of Appeal, plaintiffs also

argue that “[b]y improperly raising its cost of insurance rates, Transamerica is trying to
frustrate [p]laintiffs right to the benefits of their policies.” Opp. at 14. Plaintiffs’ reliance
on these cases is misplaced. In these cases, which predate the California Supreme Court’s
opinion in Jonathan Neil, the California Court of Appeal determined that a claim for
tortious breach of the implied covenant may lie against insurers where the insurers had not
denied insurance benefits that had already come due. For example, in Notrica v. State
Comp. Ins. Fund, an insured sued “his workers’ compensation insurer . . . based on
allegations relating to [the insurer’s] reserve and claims handling policies and practices.”
70 Cal. App. 4th 911, 918 (1999). Similarly, in Sec. Officers Serv. Inc. v. State Comp. Ins.
Fund, an insured’s employer brought suit against an insurer alleging that the insurer
deliberately “delayed resolution of claims” which constituted “improprieties in claims

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 19 of 29
Case 2:20-cv-02516-CAS-GJS Document 38 Filed 07/13/20 Page 20 of 29 Page ID #:421

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-cv-02516-CAS(GJSx) Date July 13, 2020
Title CREDIT SUISSE LENDING TRUST USA ET AL. v. TRANSAMERICA
LIFE INSURANCE COMPANY

 

iii. Need to Prosecute Insurer

In Jonathan Neil, the California Supreme Court noted that “the dispute does not
require the insured to prosecute the insurer in order to enforce its rights, as in the case of
bad faith claims and settlement practices.” 33 Cal. 4th at 939. That is because the practice
that the insured challenged was the retroactive overbilling of premiums, and the insurer
was required to sue the insured in order to collect the retroactive overcharges. In other
words, because the insurer could not immediately collect the challenged payment from its
insureds, the insureds did not need to resort to litigation in order to preserve their nghts
and to maintain the status quo.

In other cases where investors have challenged Transamerica’s MDR increases as a
tortious breach of the implied covenant, “the Court has recognized that this factor favors
extending the tort claim.” Wells Fargo, 2020 WL 3440549, at *7; accord EFG Bank, 2020
WL 1849493, at *8 (“The Court agrees that ‘the onus is on the insured either to sue or lose
all coverage.”). The Court has likewise concluded, “[h]owever, [that] no one of the
Jonathan Neil factors is dispositive, and the fact that plaintiffs may have to pursue
affirmative litigation against Transamerica to challenge Transamerica’s MDR increases
does not, itself, require extending the tort claim here.” Draeger, 2020 WL 2542060, at *6.

iv. Lack of Adequate Alternative Remedies

Plaintiffs argue that “without a tortious breach claim, [p]laintiffs cannot be made
whole.” Opp. at 18. According to plaintiffs, then, the “lack of adequate alternative
remedies” factor articulated in Jonathan Neil warrants extending the tort claim here.

In Jonathan Neil, the California Supreme Court explained that extending the tort
remedy was unnecessary because, with respect to the insurer’s practice of retroactively
billing premiums, the insureds “had available various administrative, contractual, and tort
remedies.” 33 Cal. 4th at 941. The California Supreme Court noted that “[i]f the premium
charge is wholly unjustified, the insured may, after successfully defending the action, sue
for malicious prosecution.” Id. at 939. Alternatively, “[i]f the debt is reported to third
parties, to the debtor’s detriment, a defamation action may lie.” Id. Moreover, “|t]he

 

handling.” 17 Cal. App. 4th 887, 892, 898 (1993). By contrast, plaintiffs here do not allege
that Transamerica engaged in the mishandling of claims that have already become due.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 20 of 29
Case 2:20-cv-02516-CAS-GJS Document 38 Filed 07/13/20 Page 21 0f 29 Page ID #:422

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-cv-02516-CAS(GJSx) Date July 13, 2020
Title CREDIT SUISSE LENDING TRUST USA ET AL. v. TRANSAMERICA
LIFE INSURANCE COMPANY

 

untruthful, bad faith creditor may also be liable for intentional interference with prospective
economic advantage.” Jonathan Neil, 33 Cal. 4th at 939.

In other cases challenging Transamerica’s MDR increases, the Court has determined
that policyholders that acquired their policies on the secondary market have viable
remedies other than a claim for tortious breach of the implied covenant. For example, the
Court has explained that policyholders could—at the pleading stage—pursue claims for
breach of contract and breach of the implied covenant sounding in contract. See, e.g.,
Brighton Trustees v. Transamerica Life Ins. Co., No. 2:19-cv-04210-CAS-GJS, 2019 WL
5784925, at *6 (C.D. Cal. Nov. 4, 2019) (“the Court has already determined that plaintiffs
have stated claims for breach of contract and breach of the implied covenant sounding in
contract—therefore, this is not a case where plaintiffs have no other ‘available various
administrative contractual, and tort remedies.’”); Wells Fargo, 2020 WL 833518, at *11
(declining to extend tort claim to investors challenging Transamerica’s MDR increases
because “plaintiffs have remedies available other than a claim for tortious breach of the
implied covenant. Indeed, plaintiffs have asserted claims for breach of contract and breach
of the implied covenant sounding in contract, and, at this juncture, Transamerica has not
sought dismissal of those claims.”). Here, plaintiffs assert claims for breach of contract
and breach of the implied covenant sounding in contract. And, aside from seeking partial
dismissal of plaintiffs’ breach of contract claim as discussed above, Transamerica has not
otherwise sought dismissal of plaintiffs’ breach of contract and contractual breach of the
implied covenant claims. In addition, plaintiffs assert a claim for conversion, and
Transamerica only seeks to partially dismiss plaintiffs’ conversion claim as to some, but
not all, of the policies at issue in this case.’ Cf. Wells Fargo, 2020 WL 3440549, at *7
(finding that adequate alternative remedies factor articulated in Jonathan Neil weighed
against extending tort claim to investors where investors “assert a claim for conversion
and, at this juncture, Transamerica does not seek dismissal of plaintiffs’ conversion
claim.”). That plaintiffs prefer the tort remedies, such as Brandt fees, which may
accompany a claim for tortious breach of the implied covenant, as opposed to the remedies

 

7 Plaintiffs Primary MasterBareAF PTC Limited owns 17 of the policies at issue in

this case, while plaintiffs Credit Suisse Lending Trust (USA) and Credit Suisse Lending
Trust (USA) 5 are the assignees of the remaining 13 policies. Compl. {| 27-28. As
discussed more fully below, Transamerica only moves to dismiss plaintiffs’ conversion
claim as to those policies owned by plaintiffs Credit Suisse Lending Trust (USA) and
Credit Suisse Lending Trust (USA) 5. See Mot. at 20.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 21 of 29
Case 2:20-cv-02516-CAS-GJS Document 38 Filed 07/13/20 Page 22 of 29 Page ID #:423

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-cv-02516-CAS(GJSx) Date July 13, 2020
Title CREDIT SUISSE LENDING TRUST USA ET AL. v. TRANSAMERICA
LIFE INSURANCE COMPANY

 

attendant to plaintiffs’ other claims, “does not, without more, require the Court to find that
plaintiffs have a cognizable tort claim where the relevant Jonathan Neil factors compel a
different result.”® Draeger, 2020 WL 2542060, at *6.

c. Miscellaneous Arguments

Plaintiffs make additional, miscellaneous arguments in opposition to Transamerica’s
motion to dismiss. For example, plaintiffs argue that: (1) denying plaintiffs the tort claim
would harm individual insureds; (2) the Court’s distinction between institutional investors,
such as plaintiffs, and the class in Thompson “create[s] an irreconcilable schism”; and (3)
plaintiffs “should be able to assert the tortious breach claim here, just as the class was
permitted to assert it in Feller and is being permitted to assert it in Thompson.” Opp. at
10-13. The Court has previously rejected each of these arguments. See, e.g., EFG Bank,
2020 WL 636907, at *10—11 (rejecting arguments that extending the tort claim to
secondary market purchasers is necessary to: (1) deter insurer misconduct that would affect
original insureds; and (2) protect against “an unworkable standard” and “onerous pleading
requirements”): Wells Fargo, 2020 WL 3440549, at *8 n.5 (rejecting argument that
extending the tort claim to investors was necessary where investors argued “that had they
not opted out of [Feller], they would have been afforded the same treatment as the class
plaintiffs in Feller” and explaining that “had Feller proceeded to trial, Transamerica would
have retained—against any class members whom purchased Transamerica’s policies on
the secondary market—individual defenses that purchasers on the secondary market are
not entitled to the tort claim).

 

 

8 In Brandt v. Superior Court, the California Supreme Court determined that “[w]hen
an insurer tortuously withholds benefits, . . . attorney’s fees, reasonably incurred to compel
payment of the befits, [are] recoverable as an element of the damages resulting from such
tortious conduct[.]” 37 Cal. 3d 813, 815 (1985). Plaintiffs urge that “[o|nly through the
remedy of attorneys’ fees for bad faith can a policyholder be made whole for the insurer’s
bad faith conduct and will the insurer be adequately deterred from future bad faith
conduct.” Opp. at 19. As a preliminary matter, “questions about the appropriateness of
specific remedies are premature at this stage of the litigation.” James ex rel. James
Ambrose Johnson, Jr.1999 Tr. v. UMG Recordings, No. 11-cv-1613-SI, 2011 WL
5192476, at *5 (N.D. Cal. Nov. 1, 2011). Moreover, because plaintiffs fail to state a claim
for breach of the implied covenant sounding in tort, the Court need not decide whether
plaintiffs would be entitled to Brandt fees assuming arguendo their tort claim was viable.

 

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 22 of 29
Case 2:20-cv-02516-CAS-GJS Document 38 Filed 07/13/20 Page 23 of 29 Page ID #:424

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-cv-02516-CAS(GJSx) Date July 13, 2020
Title CREDIT SUISSE LENDING TRUST USA ET AL. v. TRANSAMERICA
LIFE INSURANCE COMPANY

 

Plaintiffs do not provide the Court with a compelling basis to depart from its earlier
determinations that these arguments do not require the Court to find that plaintiffs have
stated a claim for breach of the implied covenant sounding in tort. The Court therefore
DISMISSES plaintiffs’ claim for tortious breach of the implied covenant without
prejudice.

3. Conversion Claim

Plaintiffs also assert a claim for conversion against Transamerica. Compl. {J 98—
105. The gravamen of plaintiffs’ conversion claim is that: (1) plaintiffs had a “property
interest” in the funds in their Accumulation Values; (2) plaintiffs had “the mght to
immediately possess the funds” in their Accumulation Values; and (3) Transamerica
therefore engaged in conversion by deducting funds from plaintiffs’ Accumulation Values
in a manner that exceeded the scope of permission that plaintiffs granted Transamerica
pursuant to the express terms of plaintiffs’ policies, which establish the criterion that
Transamerica may consider in raising its MDRs. Id.

Transamerica moves to dismiss plaintiffs’ conversion claim as to those policies
owned by plaintiffs Credit Suisse Lending Trust (USA) and Credit Suisse Lending Trust
(USA) 5 (“the Lending Trust plaintiffs”). See Mot. at 20. According to Transamerica, the
Lending Trust plaintiffs “are Delaware statutory trusts,” while Transamerica “is a citizen
of Iowa, with its principal place of business in Cedar Rapids, Iowa.” Id. Transamerica
therefore argues that “with the Lending Trust [p]laintiffs alleging conversion against an
Iowa citizen causing harm in Delaware, California’s choice-of-law principles require the
application of Delaware law,” and that “[b]ecause the Lending Trust [plaintiffs fail to state
a conversion claim under Delaware law, their conversion claim should be dismissed with
prejudice.”? Id. In response, plaintiffs contend that “Delaware has no legitimate interest
in applying its law to [p]laintiffs’ conversion claim, and certainly not a stronger interest

 

° The Court has previously concluded that, at the pleading stage, similar allegations

are sufficient to state a claim for conversion against Transamerica pursuant to California
law. See, e.g., Brighton Trustees v. Transamerica Life Ins. Co., No. 2:19-cv-04210-CAS-
GJS, 2020 WL 2036652, at *6 (C.D. Cal. Jan. 23, 2020). Transamerica does not appear to
challenge either that plaintiff Primary MasterBareAF PTC Limited’s conversion claim is
subject to California law or that Primary MasterBare AF PTC Limited fails to state a claim
for conversion.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 23 of 29
Case 2:20-cv-02516-CAS-GJS Document 38 Filed 07/13/20 Page 24 of 29 Page ID #:425

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-cv-02516-CAS(GJSx) Date July 13, 2020
Title CREDIT SUISSE LENDING TRUST USA ET AL. v. TRANSAMERICA
LIFE INSURANCE COMPANY

 

than California, the forum state.” Opp. at 19. Alternatively, plaintiffs argue that the Court
should apply the law of lowa—Transamerica’s home-state. Id. at 21.

“In a diversity case, federal courts apply the substantive law of the forum in which
the court is located, including the forum’s choice of law rules.” Downing v. Abercrombie
& Fitch, 265 F.3d 994, 1005 (9th Cir. 2001) (internal citation and quotation marks omitted).
“California applies a three-step ‘governmental interest’ analysis to choice-of-law
questions.” Abogados v. AT&T, Inc., 223 F.3d 932, 934 (9th Cir. 2000) (internal citations
omitted). “First, the court examines the substantive law of each jurisdiction to determine
whether the laws differ as applied to the relevant transaction.” Id. (internal citation
omitted). “Second, if the laws do differ, the court must determine whether a ‘true conflict’
exists in that each of the relevant jurisdictions has an interest in having its law applied.”
Id. “If only one jurisdiction has a legitimate interest in the application of its rule of
decision, there is a ‘false conflict’ and the law of the interested jurisdiction is applied.”
McGhee v. Arabian Am. Oil Co., 871 F.2d 1412, 1422 (9th Cir. 1989). “On the other hand,
if more than one jurisdiction has a legitimate interest, the court must move to the third stage
of the analysis, which focuses on the ‘comparative impairment’ of the interested
jurisdictions.” Abogados, 223 F.3d at 934. “At this stage, the court seeks to identify and
apply the law of the state whose interest would be more impaired if its laws were not
applied.” Id.

The Court next applies California’s three-step, governmental interest analysis to the
parties’ choice of law dispute.

a. Substantive Law Regarding Conversion in California, Iowa,
and Delaware

As an initial matter, the parties dispute what jurisdictions’ laws are relevant for the
purposes of the first step of the Court’s choice of law inquiry. Transamerica argues that
the relevant jurisdictions are California, the forum-state, and Delaware, the Lending Trust
plaintiffs’ home-state. According to plaintiffs, however, the relevant jurisdictions are
Iowa—Transamerica’s home state—as well as California and Delaware.

The Court has previously concluded that allegations similar to those which form the
basis for the Lending Trust plaintiffs’ conversion claim are, at the pleading stage, sufficient
to state a claim for conversion pursuant to California law. See, e.g., Brighton, 2020 WL
2036652, at *6. Courts have concluded that California and Iowa law are similar regarding
the tort of conversion. See, e.g., Cmty. Voice Line, L.L.C. v. Great Lakes Commce’n Corp..,

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 24 of 29
Case 2:20-cv-02516-CAS-GJS Document 38 Filed 07/13/20 Page 25 of 29 Page ID #:426

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-cv-02516-CAS(GJSx) Date July 13, 2020
Title CREDIT SUISSE LENDING TRUST USA ET AL. v. TRANSAMERICA
LIFE INSURANCE COMPANY

 

18 F. Supp. 3d 966, 982 (N.D. Iowa 2014) (“California law, like Iowa law, frames the first
element of a ‘conversion’ claim as ‘the plaintiff's ownership or right to possession of
personal property”’’”’) (internal citation and emphasis omitted). Similarly, both California
and Iowa law permit money to serve as the “property” which forms the basis for a
conversion claim. See Voris v. Lampert, 7 Cal. Sth 1141, 1151 (2019) (noting that
California law permits money to “be the subject of an action for conversion” so long as “a
specific sum capable of identification is involved.”): cf. Ally Fin., Inc. v. Gretter, No. 4:15-
CV-00051-SMR-HCA, 2015 WL 13545196, at *6 (S.D. Iowa Oct. 8, 2015) (concluding
that Iowa law “suggest[s] [monetary] proceeds may be the subject of a conversion action,
so long as the proceeds [a]re clearly identifiable.”’).

 

By contrast, plaintiffs “do not dispute that both California and Iowa conversion laws
differ from Delaware’s conversion law” because “[uJnlike in California and Iowa, under
Delaware law, generally, an action in conversion will not lie to enforce a claim for the
payment of money.” Opp. at 21 (internal citation and alteration omitted). Accordingly,
because the laws of California, Iowa, and Delaware materially differ as to the conversion
tort, the Court proceeds to the second step of California’s governmental analysis inquiry to
determine whether a “true conflict” exists.

b. Whether a True Conflict Exists

The parties likewise dispute whether a “true conflict” exists as between the interests
of California, Iowa, and Delaware. Transamerica argues that “California has no interest in
regulating the Policies,” and “[s]ince the Lending Trust [p]laintiffs are Delaware trusts and
the conduct complained of and [the] alleged injury did not occur in California, Delaware
has the greater interest that would be impaired if California law applies.” Mot. at 23.
According to plaintiffs, however, “there is no ‘true conflict’ because Delaware has no
interest in having its law applied.” Opp. at 22. Plaintiffs instead aver that a “false conflict”
exists because “Delaware has no legitimate interest because it is Transamerica—an entity
with no claimed ties to Delaware whatsoever—that seeks the protection of Delaware law.”
Id. Thus, plaintiffs urge that although the Lending Trust plaintiffs “are Delaware trusts,
. . . Delaware has no interest in limiting the remedies for tortious conduct against its
citizens—especially remedies that [Transamerica’s] own home state allows.” Id. at 22-23.

In Hamra, the Court addressed a similar choice of law dispute between Transamerica
and a policyholder challenging Transamerica’s MDR increases as a tortious breach of the
implied covenant of good faith and fair dealing. See 2019 WL 468803, at *10. In that

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 25 of 29
Case 2:20-cv-02516-CAS-GJS Document 38 Filed 07/13/20 Page 26 of 29 Page ID #:427

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-cv-02516-CAS(GJSx) Date July 13, 2020
Title CREDIT SUISSE LENDING TRUST USA ET AL. v. TRANSAMERICA
LIFE INSURANCE COMPANY

 

case, the policyholder and Transamerica “dispute|d] whether Illinois, Iowa, or California
law governs [the policyholder’s] tortious breach claim.” Id. With respect to California’s
interest, the Court noted that “[a]lthough ‘California has demonstrated an interest in
regulating the practices of insurers within this state, as well as in affording to redress to
California residents damages by unfair practices of insurers,’ California’s interests are not
legitimately implicated here because plaintiff lives in Illinois, the insureds live in Florida,
and Transamerica’s decision to increase the MDRs occurred at least a decade after it moved
its headquarters from California to Iowa.” Id. (citing Zimmerman v. Allstate Ins. Co., 179
Cal. App. 3d 840, 846 (1986)). The Court therefore concluded that “because the ultimate
decision to increase the MDRs occurred in Iowa and [the policyholder’s] injury occurred
in Illinois,” California’s “interest would not be significantly impaired if it were not able to
extend its law on tortious breach to a case involving non-resident parties and conduct that
largely occurred out-of-state.” _Hamra, 2019 WL 468803, at *10.

Here, the Court notes that the Lending Trust plaintiffs are based in Delaware. See
Compl. 24-25. And while some of the Lending Trust plaintiffs’ policies were originally
issued to policyholders in California, the Lending Trust plaintiffs challenge Transamerica’s
MDR increases which Transamerica instituted in 2015. See Compl. §§ 15, 28. By that
time, however, Transamerica had moved its home office and principal place of business to
Iowa. Opp. at 10. Accordingly, with respect to the Lending Trust plaintiffs’ conversion
claim, California appears to have a minimal, if any, interest in regulating the conduct of an
Iowa insurer based on conduct that occurred in Iowa and which affected the policies held
by plaintiffs located in Delaware. See Van Winkle v. Allstate Ins. Co., 290 F. Supp. 2d
1158, 1164 (C.D. Cal. 2003) (“the interests of California are at least reduced when a
nonresident seeks the benefits of its laws.”); accord McCann v. Foster Wheeler LLC, 48
Cal. 4th 68, 99 (2010) (“California’s interest in applying its laws providing a remedy to, or
facilitating recovery by, a potential plaintiff in a case in which the defendant’s allegedly
tortious conduct occurred in another state is less than its interest when the defendant’s
conduct occurred in California.”).

 

Transamerica argues that “Delaware has a substantial interest in regulating tortious
conduct against its citizens.” Mot. at 25. According to Transamerica, Delaware’s “interest
in applying its law to its corporate citizens and residents who allegedly suffer injury there”
overrides any interest that Iowa has “in a common law conversion claim by Delaware
plaintiffs.” Reply at 17. Plaintiffs aver that “Iowa too has a strong interest in applying its
law” because “Iowa has a ‘clear’ interest in regulating the manner in which Iowa insurance
companies do business.” Opp. at 23-24. The Court notes that neither the Lending Trust

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 26 of 29
Case 2:20-cv-02516-CAS-GJS Document 38 Filed 07/13/20 Page 27 of 29 Page ID #:428

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-cv-02516-CAS(GJSx) Date July 13, 2020
Title CREDIT SUISSE LENDING TRUST USA ET AL. v. TRANSAMERICA
LIFE INSURANCE COMPANY

 

plaintiffs, which are based in Delaware, nor Transamerica, which is based in Iowa, argue
that their own respective home-states have the superior interest with respect to the body of
law that governs the Lending Trust plaintiffs’ conversion claim. Instead, the Lending Trust
plaintiffs and Transamerica each appear to argue that the other’s home-state has a greater
interest in having the Court apply that state’s law.

“Delaware has a strong interest in adjudicating disputes among its corporate
citizens.” Intellectual Ventures I LLC v. Altera Corp., 842 F. Supp. 2d 744, 760 (D. Del.
2012). However, “Delaware’s interest in cases involving only one Delaware entity is not
necessarily as strong as it would be in litigation solely among Delaware corporations.”
Advanced Reimbursement Mgmt.. LLC v. Plaisance, No. 17-cv-667-MN, 2019 WL
2502931, at *4 (D. Del. June 17, 2019). Here, the Lending Trust plaintiffs are Delaware
trusts, while Transamerica is an Iowa corporation. Delaware, then, appears to have a
legitimate interest in having the Court apply its law of conversion, although Delaware’s
interest is not as strong as it would be were both Transamerica and the Lending Trust
plaintiffs based in Delaware.

 

On the other hand, the Court recognizes that Transamerica is an Iowa corporation
that maintains its principal place of business in Iowa. And, “Iowa’s interest in regulating
the manner in which Iowa insurance companies do business is clear.” Cunningham v. PFL
Life Ins. Co., 42 F. Supp. 2d 872, 883 (N.D. Iowa 1999). Because both Delaware and Iowa
each appear to have some interest in having the Court apply their respective law regarding
conversion, the Court proceeds to the third step of California’s governmental analysis.

c. Comparative Impairment

Pursuant to California’s three-step choice of law inquiry, “[o|nce the trial court
determines that the laws are materially different and that each state has an interest in having
its own law applied, thus reflecting a true conflict, the court must take the final step and
select the law of the state whose interests would be ‘more impaired’ if its law were not
applied.” In re Packaged Seafood Prod. Antitrust Litig., 332 F.R.D. 308, 339 (S.D. Cal.
2019) (internal quotation omitted). “Under the comparative impairment analysis,” the
Court “must carefully evaluate and compare the nature and strength of the interest of each
jurisdiction in the application of its own law to determine which state’s interest would be
more impaired if its policy were subordinated to the policy of the other state.” McCann,
48 Cal. 4th at 96-97 (internal citation and alterations omitted). “In conducting this
evaluation,” the Court “does not ‘weigh’ the conflicting governmental interests in the sense

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 27 of 29
Case 2:20-cv-02516-CAS-GJS Document 38 Filed 07/13/20 Page 28 of 29 Page ID #:429

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-cv-02516-CAS(GJSx) Date July 13, 2020
Title CREDIT SUISSE LENDING TRUST USA ET AL. v. TRANSAMERICA
LIFE INSURANCE COMPANY

 

of determining which conflicting law manifested the ‘better’ or the ‘worthier’ social policy
on the specific issue.” McCann, 48 Cal. 4th at 97. Instead, the Court must “decide—in
light of the legal question at issue and the relevant state interests at stake—which
jurisdiction should be allocated the predominating lawmaking power under the
circumstances of the present case.” Id. The parties’ briefs do not materially address which
jurisdiction’s interests would be “more impaired” if its laws were not applied.

At bottom, the parties’ choice of law dispute presents the following conflicting
interests: (1) Delaware’s interest in having its own law govern the claims of its home-state
plaintiffs against foreign corporations, where Delaware’s conversion law presumably bars
its own plaintiffs’ claim but the law of the foreign corporation’s home-state does not; and
(2) Iowa’s respective interest in regulating Iowa insurers, where those insurers engage in
alleged misconduct that harms foreign plaintiffs, and Iowa’s conversion law may provide
the foreign plaintiffs with a remedy that the law of the foreign plaintiffs’ own home-state
does not. On balance, the Court concludes that Delaware’s interest in having its own law
apply to its residents in their claims against a foreign insurer would not be “more impaired”
were the Court to apply the law of Iowa, than were the Court to decline to apply the law of
Iowa to foreign residents’ claims against an Iowa insurer. Put differently, Transamerica
provides no authority for the proposition that Delaware’s interests in having its own law
apply to its residents’ claims against a foreign corporation—to the benefit of the foreign
corporation and to the detriment of Delaware’s own residents—would be “more impaired”
were the Court to allow Delaware residents to pursue claims against the foreign corporation
even though Delaware’s own law presumably bars these same claims. Cf. Jackson v.
Travelers Ins. Co., 26 F. Supp. 2d 1153, 1161 (S.D. Iowa 1998) (finding that choice of law
principles required application of Iowa tort law, rather than Nebraska law, to Nebraska
resident’s claim against Iowa insurer where Iowa law allowed recovery but Nebraska law
did not because, inter alia, “Iowa has a legitimate concern that without application of its
laws, there will not be a sufficient deterrent for the insurance industry to refrain from acting
in bad faith[.]’’).

Accordingly, the Court concludes that Iowa law, rather than Delaware law, applies
to the Lending Trust plaintiffs’ conversion claims. Because Transamerica does not move
to dismiss the Lending Trust plaintiffs’ conversion claim on the grounds that the Lending
Trust plaintiffs fail to state a claim pursuant to Iowa law, the Court DENIES
Transamerica’s motion to dismiss the Lending Trust plaintiffs’ conversion claim.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 28 of 29
Case 2:20-cv-02516-CAS-GJS Document 38 Filed 07/13/20 Page 29 of 29 Page ID #:430

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-cv-02516-CAS(GJSx) Date July 13, 2020
Title CREDIT SUISSE LENDING TRUST USA ET AL. v. TRANSAMERICA
LIFE INSURANCE COMPANY

 

V. CONCLUSION
For the foregoing reasons, the Court order as follows:

1. The Court DENIES Transamerica’s motion to dismiss for lack of personal
jurisdiction.

2. The Court GRANTS in part and DENIES in part Transamerica’s motion
to dismiss for failure to state a claim. Specifically, the Court DISMISSES
without prejudice plaintiffs’ breach of contract claim, as alleged in {| 77(b)
of the complaint, as to plaintiffs’ twenty-seven policies that include “interest”
as an enumerated cost factor. The Court also DISMISSES without
prejudice plaintiffs’ claim for tortious breach of the implied covenant of
good faith and dealing. The Court DENIES Transamerica’s motion to
dismiss in all other respects.

3. Plaintiffs shall file any first amended complaint within thirty (30) days.
IT IS SO ORDERED.

00 : 18
Initials of Preparer CMJ

 

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 29 of 29
